Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of Group I, claims 1-3 and 11-16 in the reply filed on November 2, 2022 is acknowledged. The traversal is on the ground(s) that “Applicants object to the Restriction Requirement on the grounds of a lack of “serious burden” on the Examiner. As set forth in the Manual of Patent Examining Procedure, the criteria for a restriction requirement include: (1) the inventions must be independent or distinct, and (2) there would be a serious burden on the Examiner if restriction is not required. See MPEP § § 802.02 and 803. After careful review of the present application, Applicants stress that examination of all pending claims would not be a burden, much less a “serious burden,” on the Examiner. If the Examiner reviews the claims in more detail, then Applicants believe that the Examiner will agree that the pending claims can be reasonably examined without need for the foregoing Restriction Requirement. Accordingly, any search and examination relating to the subject matter of the elected claims would necessarily result in a search and examination relating to the subject matter of the remainder of the claims. 
Further, Applicants submit that the Restriction Requirement does not advance the goals of compact patent prosecution/examination, as it alleges that claims with significant overlap in scope cannot be searched without imparting a serious burden on the Office. As noted herein, Applicants submit that this argument is flawed. Prompt examination of all claims on the merits is respectfully requested. 
 Also, Applicants respectfully submit for the reasons set forth herein the Restriction  Requirement has failed to present a prima facie situation for restriction. Applicants respectfully submit that nothing set forth in the Restriction Requirement sets forth distinctness as required by MPEP Chapter 800. Moreover, the Restriction Requirement provides no reasoning or analysis regarding these allegations, nor does the Restriction Requirement provide any evidence of mutually exclusive characteristics. The Restriction Requirement has not provided reasons and/or examples to support its conclusions. Accordingly, Applicants respectfully submit that the Restriction Requirement must be withdrawn, all claims examined on the merits. 
Applicants also emphasize that [p]iecemeal examination should be avoided as much as “possible.” MPEP § 707.07(g). For each and all of the above reasons, Applicants respectfully request that the Examiner withdraw the Restriction Requirement and examine all pending claims.”
These arguments are not found persuasive because the Restriction Requirement clearly sets forth that the inventions are independent or distinct, because Inventions I and II are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)). In the instant case, the product as claimed can be made by another and materially different process, such as by casting the first and second cutter teeth, and does not require a third cutter tooth. Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because the inventions have acquired a separate status in the art in view of their different classifications, and the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, and employing different search strategies and search queries). Further, Invention II is directed to a method of modifying a turbine blade tip shroud by removing a first cutter tooth, classified in B23P 15/006 (Metal Working) which is a different technology than that of Invention I, which is classified in F01D5/225 (Non-Positive Displacement Machines or Engines), and examining both of Inventions I and II would pose a serious burden. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 4-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected  invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 2, 2022.

Duplicate Claim Warning
Applicant is advised that should claim 13 be found allowable, claim 16 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 11, line 9, “the sides” is unclear if this refers to the upstream and downstream sides; note that the turbine blade tip shroud has many more sides that just the upstream and downstream sides.
In claim 11, lines 9-10, “substantially in accordance with at least part of Cartesian coordinate values of X and Y set forth in TABLE I” is indefinite and the scope is unascertainable, because this phrase is a relative term which renders the claim indefinite. The term “substantially in accordance with at least part of Cartesian coordinate values of X and Y set forth in TABLE I” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. How many data points in table I of X and Y values of the tip rail downstream side and upstream side are considered to “substantially in accordance with at least part of Cartesian coordinate values of X and Y set forth in TABLE I”? Would two data points for each of the tip rail downstream side and upstream side meet this limitation? What percentage of deviation from the X and Y values would be “substantially in accordance”? 
 


Note that paragraph [0082] of the specification states that “Approximating language, as used herein throughout the specification and claims, may be applied to modify any quantitative representation that could permissibly vary without resulting in a change in the basic function to which it is related. Accordingly, a value modified by a term or terms, such as “about,” “approximately” and “substantially,” are not to be limited to the precise value specified. In at least some instances, the approximating language may correspond to the precision of an instrument for measuring the value. Here and throughout the specification and claims, range limitations may be combined and/or interchanged; such ranges are identified and include all the sub-ranges contained therein unless context or language indicates otherwise. “Approximately” as applied to a particular value of a range applies to both end values and, unless otherwise dependent on the precision of the instrument measuring the value, may indicate +/- 10% of the stated value(s).” However, this relates to a definition of “approximately”, and not “substantially in accordance with at least part of Cartesian coordinate values of X and Y set forth in TABLE I”. 
In claim 11, the last two lines, “X and Y values” is a double recitation of the X and Y values previously recited, causing ambiguity.
In claim 13, lines 2-3, “substantially in accordance with at least part of Cartesian coordinate values of X, Y, and Z set forth in TABLE II” is indefinite and the scope is unascertainable, because this phrase is a relative term which renders the claim indefinite, for the same reasons set forth above with regard to claim 11, with analogous reasons for the Cartesian coordinates values(s) of Z.
In claim 13, lines 4-5, and 6, “the Cartesian coordinate values” and “the values” are unclear if this refers to the Cartesian coordinate values of Table I or Table II.
In claim 13, line 6, “X, Y, and Z values” is  a double recitation of the X, Y, and Z values previously recited, causing ambiguity.
In claim 14, lines 10-11, “substantially in accordance with at least part of Cartesian coordinate values of X, Y, and Z set forth in TABLE II” is indefinite and the scope is unascertainable, because this phrase is a relative term which renders the claim indefinite, for the same reasons set forth above with regard to claim 13.
In claim 14, lines 13-14, “X, Y, and Z values” is  a double recitation of the X, Y, and Z values previously recited, causing ambiguity.
In claim 16, line 1, “the sides” is unclear if this refers to the upstream and downstream sides; note that the turbine blade tip shroud has many more sides that just the upstream and downstream sides.
In claim 16, lines 2-3, “substantially in accordance with at least part of Cartesian coordinate values of X and Y set forth in TABLE I” is indefinite and the scope is unascertainable, because this phrase is a relative term which renders the claim indefinite, for the same reasons set forth above with regard to claim 11.
In claim 16, line 4, “the Cartesian coordinate values” is unclear if this refers to the Cartesian coordinate values of Table I or Table II.
In claim 16, line 5, “the X and Y values” is unclear if this refers to the X and Y values of Table I or Table II.
In claim 16, line 6, “X and Y values” appears to be a double recitation of the previously recited X and Y values, causing ambiguity.
It is respectfully suggested that “substantially” and “at least part of” deleted from the phrases “substantially in accordance with at least part of Cartesian coordinate values of X and Y set forth in TABLE I” and “substantially in accordance with at least part of Cartesian coordinate values of X, Y, and Z set forth in TABLE II”, in order to overcome some of the rejections pertaining to these limitations.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tragesser et al. 2008/0292466 (figure 3).
Disclosed is a turbine blade tip shroud, comprising: a body 120 configured to couple to an airfoil 110 at a radial outer end of the airfoil, the body having a leading edge (to the left) and a trailing edge (to the right) opposing the leading edge; a tip rail 130extending radially from the body, the tip rail having an upstream side and a downstream side opposing the upstream side; and a first cutter tooth 160 extending from the tip rail from one of the upstream side and the downstream side of the tip rail and adjacent the leading edge of the body: and a second cutter tooth 150 extending from the tip rail from the other side of the upstream side and the downstream side of the tip rail at a position axially distant from the first cutter tooth (claim 1).
The first cutter tooth extends from the upstream side of the tip rail, and the second cutter tooth extends from the downstream side of the tip rail (claim 2).

Claims 1-2 are also rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seleski 2005/0191182 (figures 2-4).
Disclosed is a turbine blade tip shroud, comprising: a body 26 configured to couple to an airfoil 25 at a radial outer end of the airfoil, the body having a leading edge (to the left in figure 3) and a trailing edge (to the right in figure 3) opposing the leading edge; a tip rail 30 extending radially from the body, the tip rail having an upstream side and a downstream side opposing the upstream side; and a first cutter tooth (the leftmost tooth 32 in figure 3) extending from the tip rail from one of the upstream side and the downstream side of the tip rail and adjacent the leading edge of the body: and a second cutter tooth (the rightmost tooth 32 in figure 3) extending from the tip rail from the other side of the upstream side and the downstream side of the tip rail at a position axially distant from the first cutter tooth (claim 1).
The first cutter tooth extends from the upstream side of the tip rail, and the second cutter tooth extends from the downstream side of the tip rail (claim 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tragesser et al. 2008/0292466.
Tragesser et al. 2008/0292466 (figure 3) discloses a turbine blade tip shroud substantially as claimed as set forth above, but does not disclose that the position axially distant from the first cutter tooth is in a range of 30% to 50% of an axial length of the tip rail.

Paragraph [0021] of Tragesser et al. states that “As shown, the first tooth 150 and the second tooth 160 may be offset somewhat so as to accommodate the overall shape of the tip shroud 1.20. As one of ordinary skill in the art will appreciate, this center location may extend the life of the turbine bucket 100 by decreasing the stress present in the tip shroud fillet 122 below the tip shroud 120. This location also provides a more symmetrical design to the tip shroud 120 as a whole.” Therefore, the position axially distant from the first cutter tooth is a result-effective variable.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the turbine blade tip shroud of Tragesser et al. such that the position axially distant from the first cutter tooth is a percentage of an axial length of the tip rail, such as in a range of 30% to 50% of the axial length of the tip rail, for the purposes of extending the life of the turbine airfoil by decreasing the stress present in the tip shroud fillet 122 below the tip shroud 120, and providing a more symmetrical design to the tip shroud as a whole, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim 3 is also rejected under 35 U.S.C. 103 as being unpatentable over by Seleski 2005/0191182 in view of Tragesser et al. 2008/0292466.
Seleski 2005/0191182 (figures 2-4) discloses a turbine blade tip shroud substantially as claimed as set forth above, but does not disclose that the position axially distant from the first cutter tooth is in a range of 30% to 50% of an axial length of the tip rail.

Paragraph [0021] of Tragesser et al. states that “As shown, the first tooth 150 and the second tooth 160 may be offset somewhat so as to accommodate the overall shape of the tip shroud 1.20. As one of ordinary skill in the art will appreciate, this center location may extend the life of the turbine bucket 100 by decreasing the stress present in the tip shroud fillet 122 below the tip shroud 120. This location also provides a more symmetrical design to the tip shroud 120 as a whole.” Therefore, the position axially distant from the first cutter tooth is a result-effective variable.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the turbine blade tip shroud of Seleski such that the position axially distant from the first cutter tooth is a percentage of an axial length of the tip rail, such as in a range of 30% to 50% of the axial length of the tip rail, as taught by Tragesser et al., for the purposes of extending the life of the turbine airfoil, and providing a more symmetrical design to the tip shroud as a whole, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zemitis is cited to show a turbine blade tip shroud with a tip rail having upstream and downstream side profiles.
Gutta et al. is cited to show a turbine blade tip shroud with a tip rail having upstream and downstream side profiles.
Tan et al. ‘376 and ‘629 are cited to show turbine blade tip shrouds with tip rails having upstream and downstream side profiles.

Allowable Subject Matter
	Although claims 11-16 are not rejected on prior art, no indication of allowability is made at this time due to the indefinite nature and unascertainable scope of claims 11-16.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Verdier whose telephone number is (571)272-4824. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowksi can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Christopher Verdier/Primary Examiner, Art Unit 3745